Case 7:19-cv-00673-JPJ-PMS Document 40 Filed 11/05/20 Page 1 of 5 Pageid#: 450




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 CHAD E. GOINS,                                  )
                                                 )
                    Plaintiff,                   )     Case No. 7:19CV00673
                                                 )
 v.                                              )     OPINION AND ORDER
                                                 )
 JEFFERY KISER, ET AL.,                          )     By: James P. Jones
                                                 )     United States District Judge
                   Defendants.                   )

      Chad E. Goins, Pro Se Plaintiff; Laura H. Cahill, Assistant Attorney General,
 OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Defendants.

       The plaintiff, Chad E. Goins, moves for reconsideration of the Opinion and

 Order granting the defendants’ Motion for Summary Judgment. After review of the

 motion and the record, I find no grounds for relief from the Judgment.

       Goins, a Virginia inmate confined at Red Onion State Prison (“Red Onion”),

 filed this action under 42 U.S.C. § 1983 and Religious Land Use and

 Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc to 2000cc-5. In

 brief, Goins states that his Sunni Muslim religion requires him to perform salah, a

 form of prayer, and to purify himself with water before salah. Certain bodily

 functions, such as a need to urinate, defecate, or pass gas, prevent a Sunni from

 proper concentration on salah, so he should tend to these matters before salah. If he

 performs one of these bodily functions during salah, he must then repurify himself

 or his continued salah will not be accepted.
Case 7:19-cv-00673-JPJ-PMS Document 40 Filed 11/05/20 Page 2 of 5 Pageid#: 451




       Goins presents evidence that on December 21, 2018, while performing salah

 with other Sunni inmates in their assigned meeting place — the dining hall at Red

 Onion, he needed to use the bathroom. An officer told him that inmates were not

 permitted to use the bathroom adjoining the dining hall.           When Goins filed

 grievances on the matter, he was told that inmates were expected to use the bathroom

 before leaving their cell blocks to attend religious services in the dining hall. Based

 on this evidence, Goins filed his § 1983 Complaint, seeking monetary damages and

 declaratory and injunctive relief directing Red Onion to allow Sunni inmates to use

 the dining hall bathroom during salah.

       The parties agree that Red Onion policy provides for officers to announce the

 Sunni salah twice — once before the first call for the service and again before the

 final call. The parties also agree that between December 21, 2018, and February 23,

 2020, a Sunni inmate who needed to use the bathroom during salah had two choices:

 to end his salah early and return to his cell block to use the bathroom or to wait until

 after salah to do so. Starting on February 24, 2020, subject to security and staffing

 concerns, an inmate in that circumstance could be escorted to his housing unit to use

 the bathroom and then be escorted back to the dining hall to resume salah.

       Based on this evidence, I granted summary judgment for the defendants.

 Goins v. Kiser, No. 7:19CV00673, 2020 WL 2529619 (W.D. Va. May 18, 2020).

                                            2
Case 7:19-cv-00673-JPJ-PMS Document 40 Filed 11/05/20 Page 3 of 5 Pageid#: 452




 Specifically, I concluded that Goins had not presented genuine issues of disputed

 facts on which he could persuade a fact finder that lack of access to the dining hall

 bathroom placed a substantial burden on his religious practice. Id. at *3–5 (citing

 Wall v. Wade, 741 F.3d 492, 498 (4th Cir. 2014) (requiring showing of substantial

 burden for viable First Amendment free exercise claim); Incumaa v. Stirling, 791

 F.3d 517, 525 (4th Cir. 2015) (same for RLUIPA). I remain convinced that this

 holding is correct on the facts in this case.

       As I noted, between December 21, 2018, and February 23, 2020, Goins had

 ample notice and opportunity to plan ahead to avoid letting bodily functions interfere

 with salah and to purify himself before leaving his cell to participate in salah.

 Indeed, Goins provides evidence of only one occasion (December 21, 2018) when

 he, personally, experienced a bodily need to use the restroom during salah. Since

 the policy adjustment on February 24, 2020, Red Onion officials have provided an

 additional accommodation: now if Goins has a bodily function arise unexpectedly

 during salah, he may return to his cell, perform that function and purify himself, and

 return to salah. Based on this evidence, I found no triable fact on which Goins could

 show a substantial burden on the purification aspect of his religious practice under

 the First Amendment or RLUIPA, or the prior or current version of the Red Onion

 bathroom use policy.

                                             3
Case 7:19-cv-00673-JPJ-PMS Document 40 Filed 11/05/20 Page 4 of 5 Pageid#: 453




        Because Goins’s motion was filed within 28 days after the challenged

 Judgment was entered,1 I construe it as arising under Rule 59(e) of the Federal Rules

 of Civil Procedure. A judgment may be amended under Rule 59(e) in only three

 circumstances: “(1) to accommodate an intervening change in controlling law; (2) to

 account for new evidence not available at trial; or (3) to correct a clear error of law

 or prevent manifest injustice.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d

 396, 403 (4th Cir. 1998). Furthermore, Rule 59(e) provides an “extraordinary

 remedy which should be used sparingly.” Id. (internal quotation marks and citation

 omitted).

        Goins’s motion simply makes no such showings. He points to no change in

 the law or to any new evidence which alters my finding that he has failed to prove a

 substantial burden.2 Rather, his motion merely repeats evidence he previously




        1
          An inmate’s court pleading is considered filed on the date when he delivers it to
 prison authorities for mailing to the court. See, e.g., Lewis v. Richmond City Police Dep’t,
 947 F.2d 733, 735-36 (4th Cir. 1991) (holding inmate’s § 1983 action is commenced when
 he delivers his complaint to prison authorities for mailing). Goins has certified that he
 submitted his motion to prison authorities for mailing on June 15, 2020, the 28th day after
 entry of the Judgment he challenges.
        2
            Along with this motion, Goins submitted a proposed Amended Complaint. He
 fails to identify any new information included in this document that was unavailable when
 he responded to the defendants’ summary judgment motion. Nor do his proposed
 amendments persuade me that the prior and current versions of the bathroom use policy
 placed a substantial burden on Goins’ salah and purification practices for the reasons I have
 stated.
                                              4
Case 7:19-cv-00673-JPJ-PMS Document 40 Filed 11/05/20 Page 5 of 5 Pageid#: 454




 presented to the court and argues that I should reach a different decision on the

 defendants’ summary judgment motion. I decline to do so.

       Finding no cause, it is ORDERED that the Motion for Reconsideration, ECF

 No. 34, is DENIED.

                                             ENTER: November 5, 2020

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                         5
